Citation Nr: 1736470	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-24 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable rating for supraventricular arrhythmia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from January 1984 through January 1988.  

This appeal comes to the Board of Veterans' Appeals ("Board") from a June 2012 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Lincoln, Nebraska (hereinafter Agency of Original Jurisdiction ("AOJ")).

In October 2013, the Veteran testified before the undersigned Veterans Law Judge, at a Travel Board hearing held at the RO.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file. 

The Veteran's appeal has previously been before the Board.  In December 2014, the Board remanded the Veteran's claim for entitlement to an initial compensable rating for the service-connected supraventricular arrhythmia to the AOJ.  Specifically, the Board requested the AOJ obtain all outstanding VA treatment records and to provide the Veteran with a VA examination to assess the current nature and severity of his service-connected supraventricular arrhythmia disability.  A review of the claims file indicates that the requested development has been completed and that the claim has been properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

During the pendency of the Board's December 2014 remand, the Veteran's additional claim for entitlement to service connection for supraventricular arrhythmia was granted by the AOJ.  See April 2015 Rating Decision.  The AOJ awarded entitlement to service connection, effective October 31, 2011, and assigned a non-compensable evaluation.  The Veteran was informed of this grant in a letter dated July 28, 2015.  

Since this grant of service connection, neither the Veteran nor his representative have expressed disagreement with the assigned rating or effective date.  The July 28, 2015 notification letter, which informed the Veteran of the award of service connection, additionally informed the Veteran on how to appeal the assigned disability rating, if he disagreed with the AOJ's findings.  To date, no notice of disagreement has been filed.  As such, this issue is not presently before the Board.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).  See also 38 C.F.R. § 20.200 (2016).

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Throughout the period on appeal, the medical and lay evidence of record indicate the Veteran experiences rare and intermittent episodes of atrial fibrillation.  However, at no point has the medical or lay evidence of record indicated these events occur more than four times per year. 


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but no greater, for the service-connected supraventricular arrhythmia disability have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.21, 4.104, Diagnostic Code 7010 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

The Veteran's claim for an increased initial rating for his service-connected supraventricular arrhythmia disability is considered a "downstream" element of the AOJ's grant of service connection.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In correspondence dated November 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for service connection of the supraventricular arrhythmia disability, including what part of the evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 6 Vet. App. 183, 187 (2002). 

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable.  According to OGC, because this appeal arises from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for the supraventricular arrhythmia disability, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO.  Following the Board's December 2014 remand, the AOJ contacted the Veteran and asked him to identify or submit any additional or outstanding medical records.  See Stegall, 11 Vet. App. 268 at 271.  To date, the Veteran has not indicated that additional medical records relevant to this instant appeal are outstanding.  Thus, it appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the October 2013 hearing, the VLJ noted the basis of the prior determination and explained the element of the claim that was lacking to substantiate the Veteran's claim for benefits.  The VLJ specifically noted the issue on appeal.  The Veteran was assisted this hearing by his representative, Disabled American Veterans.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has been provided with numerous VA examination which addressed the reported severity and frequency of the Veteran's service-connected supraventricular arrhythmia disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, this examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record is adequate for rating purposes and an additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.

Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Governing Laws and Regulations for Increased Ratings:

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.

When there is a question as to which evaluation should be applied to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, the relevant time period for consideration begins on the date that the claim for service connection was filed.  Moore v. Nicholoson, 21 Vet. App. 211, 216-17 (2007).  The Veteran applied for and was awarded entitlement to service connection for supraventricular arrhythmia on October 31, 2011.  Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Lastly, the Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

That being the relevant, generalized law to the current claim, the Board observes the Veteran's service-connected supraventricular arrhythmia disability has been assigned a non-compensable evaluation under Diagnostic Code 7010.  38 C.F.R. § 4.104.  As an initial note, the Board acknowledges that the Rating Schedule provides detailed guidelines for the evaluation of disabilities of the cardiovascular system under Diagnostic Codes 7000-7007, 7011, and 7015-7020.  See 38 C.F.R. § 4.100.  However, these specific guidelines are not applicable in the present appeal, because the Veteran's service connected supraventricular arrhythmia disability is rated under Diagnostic Code 7010. 

Under Diagnostic Code 7010, a 10 percent rating is assigned for supraventricular arrhythmias manifested by permanent atrial fibrillation (lone atrial fibrillation), or one to four episodes per year of paroxysmal atrial fibrillation, or other supraventricular tachycardia documented by ECG or Holter monitor.  38 C.F.R. § 4.104.  A 30 percent rating is assigned for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by an electrocardiogram ("ECG") or Holter monitor.  An evaluation in excess of 30 percent is not available under Diagnostic Code 7010. 

Based upon a review of the longitudinal medical records, and with consideration of the Veteran's lay symptomatology, the Board finds the Veteran is entitled to an initial compensable evaluation of 10 percent for his service-connected supraventricular arrhythmia disability.  The Board finds that the Veteran's medical records document a history of supraventricular arrhythmias, which have resolved since the implantation of a pacemaker in October 2009.  See Treatment Records from Dr. J.P.  During a physical evaluation in June 2011, the Veteran's primary care physician Dr. J.P., reported the Veteran's history of arrhythmias had resolved since October 2009, when the Veteran was given a pacemaker.  Since this surgical implantation, the Veteran had not reported any regular or recurrent events of arrhythmias.  

However, closer inspection of the Veteran's diagnostic medical studies, does provide some evidence that the Veteran continued to experience "rare" and "brief" arrhythmias.  See e.g. Treatment Records from Nebraska Heart Hospital.  For example, a September 2011 ECG study reported the Veteran experienced some "occasional premature ventricular contractions."  Based on this study and pacer check, the examining physician concluded the Veteran experienced "rare" and "brief" episodes of arrhythmias.  The Board emphasizes this September 2011 evaluation supports a finding of rare and/or occasional arrhythmias, and does not suggest these events were recurrent, or happen more than four times per year.  Notably, following this September 2011 evaluation, minor reprogramming changes were made to the Veteran's heart rate monitor to prevent any further arrhythmias.

In granting this initial compensable evaluation, the Board finds no evidence or argument which would suggest the Veteran is entitled to an increased evaluation in excess of 10 percent.  Notably, the Veteran has subjectively reported that his symptoms are minimal and he explicitly denies any persistent occurrence of paroxysmal atrial fibrillation events.  During the Veteran's October 2013 hearing, he testified that he has not had any atrial fibrillation events since receiving his pacemaker in October 2009.  More recently, during his February 2015 VA examination, the Veteran again denied any regular or persistent occurrences of atrial fibrillation.  As such, the Board finds no evidence which would suggest the Veteran experiences more than four arrhythmias per year and no basis to award an increased 30 percent evaluation under Diagnostic Code 7010. 

Thus, based upon this September 2011 evaluation, the Board finds the Veteran is entitled to an initial compensable evaluation of 10 percent for his service-connected supraventricular arrhythmias.  While subsequent medical records have suggested the Veteran's arrhythmias resolved following this September 2011 evaluation, the Board observes that no additional ECG studies have been performed which would unequivocally support such a finding.  As such, and after resolving all doubt in the Veteran's favor, the Board finds the Veteran experiences rare and brief arrhythmias, which is consistent with the assignment of an initial compensable evaluation of 10 percent. 

The Board has considered the applicability of other Diagnostic Codes, but concludes the Veteran's symptoms would not warrant a higher evaluation under any other relevant code.  Notably, Diagnostic Code 7011, which pertains to sustained ventricular arrhythmias, is not applicable to the Veteran's service-connected supraventricular arrhythmias because there have been no evidence or medical opinion which finds the Veteran's symptoms are sustained.  Rather, the evidence of record shows that the Veteran's arrhythmias are intermittent and rare.  Based on this evidence, the Board finds Diagnostic Code 7011 is not applicable to the Veteran's disability. 

During the pendency of the Veteran's appeal, the AOJ awarded service connection for mitral valve prolapse and assigned a non-compensable evaluation beginning on and after October 31, 2011.  The Veteran has not appealed this initial non-compensable evaluation, and this consideration of this disability is not presently before the Board.  Thus, consideration of whether a higher compensable evaluation would be available under Diagnostic Code 7000 is not appropriate as this matter is not on appeal.  

In addition to considering the applicability of other Diagnostic Codes, the Board has considered the argument advanced by the Veteran and his representative that the Veteran's overall disability picture more closely approximates the criteria for an increased rating.  38 C.F.R. § 4.7.  See April 2017 Appellant Brief.  However, the Board has considered all of the evidence in a light most favorable to the Veteran and finds no evidence which would warrant or suggest an evaluation in excess of 10 percent.  As discussed above, the evidence demonstrates that the Veteran's symptoms have been stable and/or have improved since the placement of a pacemaker in October 2009.  While the Veteran continued to take medications for his disability, the overall clinical and lay evidence of record do not support the award of an initial disability rating in excess of 10 percent. 

The Board also finds both the medical and lay evidence of record do not suggest that the Veteran has been rendered unemployable as a result of his supraventricular arrhythmia disability.  Rather, the Veteran has consistently denied any functional limitations as a result of his disability.  See e.g. October 2013 Hearing Testimony.  Both the examiners who conducted the February 2012 and March 2015 VA examinations found the Veteran did not allege or experience any limitations on his ability to work due to the service-connected supraventricular arrhythmia disability.  As such, the Board concludes that the issue of entitlement to a total disability evaluation due to individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Therefore, the Board finds the Veteran is entitled to an initial compensable evaluation, of 10 percent but no greater, for his service-connected supraventricular arrhythmia disability.  As discussed above, the medical and lay evidence of record indicate that the Veteran's disability has generally improved throughout the period on appeal, such that there is no evidence to support an award for an initial disability evaluation in excess of 10 percent.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has additionally considered whether the Veteran's supraventricular arrhythmia disability warrants the assignment of an extraschedular disability evaluation.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).
  
The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).   If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).   Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

Having reviewed this case thoroughly, and with due application of the substantive standards for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that no higher rating is warranted on an extraschedular basis.  The Board does not find that the longitudinal evidence of record shows such an exceptional disability picture that the available schedular evaluation for the service-connected supraventricular arrhythmia disability is inadequate or impractical for evaluating a disability of the severity experienced by the Veteran.  Rather, a comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

Through his appeal, the Veteran's lay reports and his medical records indicate that he experiences symptoms including chest pain, palpitations, fatigue, dizziness, and dyspnea.  Under the presently assigned Diagnostic Code 7010, none of the above symptoms are reference or listed as a criteria for consideration.  Rather, Diagnostic Code 7010 assigns ratings based upon the frequency and severity of the Veteran's symptoms.  However, the Board finds the lack of specific reference to the Veteran's reported symptoms does not in and of itself warrant a referral for an extraschedular evaluation.  

As discussed above, the Board considered the Veteran's reported symptomatology under multiple Diagnostic Codes.  This approach is in keeping with the fact that, as explained above, the rating criteria are not meant to compensate for specific signs or symptoms, but rather for the resulting disability in terms of the impact on one's ability to function in daily life and employment.  See 38 C.F.R. § 4.10.  Again, the rating criteria must generally be assumed to be adequate in this regard absent a specific showing to the contrary.  See 38 C.F.R. § 4.1.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the decision does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary. 

Furthermore, as discussed throughout this decision, the Veteran has not alleged and the evidence does not establish any symptom of functional effect that are not already contemplated by the Schedule for Rating Disabilities.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); see also Mittleider v. West, 11 Vet. App. 181 (1998).  

In conclusion, the Board finds the Veteran's supraventricular arrhythmia disability symptomatology is fully addressed by the rating criteria.  As such, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected supraventricular arrhythmia disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.


ORDER

Subject to the laws and regulations governing the payment of VA compensation, entitlement to an initial evaluation of 10 percent, but no greater, is granted for the Veteran's service-connected supraventricular arrhythmia disability. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


